Citation Nr: 1519049	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include rotoscoliosis, narrowing of the intervertebral foramen at L5-S1, degenerative joint disease, and degenerative disc disease/spondylosis.

2.  Entitlement to service connection for a cervical spine disability, to include cervical narrowing, cervical curve and discopathy of mid cervical discs, and degenerative joint disease.

3.  Entitlement to service connection for chronic headaches, to include as secondary to cervical spine narrowing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Veteran and C.C.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, and from November 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the issues of entitlement to service connection for cervical spine narrowing and a low back disorder, and initially denied entitlement to service connection for chronic headaches.

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  A transcript has been associated with the file.

The Board remanded the case in July 2014 to afford the Veteran another VA medical opinion.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's lumbar spine disability, to include narrowing of the intervertebral foramen at L5-S1, degenerative joint disease, and degenerative disc disease/spondylosis had its onset in service or that it is otherwise associated with service.

2.  The preponderance of the evidence is against a finding that the Veteran's cervical spine disability, to include cervical narrowing, cervical curve and discopathy of mid cervical discs, and degenerative joint disease, had its onset in service or that it is otherwise associated with service.

3.  The preponderance of the evidence is against a finding that the Veteran's chronic headaches had their onset in service or that they are otherwise associated with service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for chronic headaches have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a November 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  While the letter did not specifically address secondary service connection, the Board undertook the necessary development to substantiate the claim that the Veteran's headaches were secondary to his neck disability.  Moreover, the Veteran has demonstrated through his statements and testimony that he has actual knowledge of the elements necessary to substantiate a secondary service connection claim.  Therefore, the error is nonprejudicial.  Thus, the Board finds there is no further duty to notify under the VCAA.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, and post-service treatment records.  The Veteran was afforded VA opinions in 2014 which the Board find adequate.  The examiners' extensive detailed opinions show all relevant evidence was considered including the opinions from R.H. and R.G.  The Veteran raised additional theories of entitlement but the Board found no duty to obtain an opinion on whether the Veteran's neck and back disorders are secondary to his service connected ankle disability or that his headaches are secondary to his service connected bilateral hearing loss because there is no indication of a causal relationship other than the Veteran's own general conclusory statement of the existence of such a relationship.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues). 

Also, as previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned noted the issues on appeal and advised the Veteran of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, the Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claims.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the Board finds there has been substantial compliance with its July 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran claims he is entitled to service connection for a lumbar spine disability, a cervical spine disability, and chronic headaches, to include as secondary to his cervical spine disability.  For the reasons that follow, the Board finds that the Veteran's current disabilities were not incurred in, or as a result of service.  As such, service connection is not warranted.  

II. Pertinent Laws & Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, chronic headache is not included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).  Also, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111. O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  However, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect. A progressive congenital or developmental condition does not become a defect simply because it ceases to progress." Id.

III.  Facts

The Veteran's service treatment records (STRs) show that in October 1967, at entrance into service, the Veteran underwent a medical examination.  The spine and other musculoskeletal system were noted as normal.  

Personnel records dated October 1967 listed the Veteran's occupation as a deck hand on a tugboat.

Clinical records dated April 1969 show the Veteran was treated after being struck by a car while riding a motorcycle.  There is no notation of injury to the back or neck, nor complaints of pain in the back or neck.  In January 1970, prior to discharge, the medical examination noted a normal spine.

At his November 1971 induction, the Veteran completed a Report of Medical History in which he denied ever having suffered a head injury or any recurrent back pain.  A simultaneous medical examination noted a normal spine.  However, treatment notes from November 1971 show complaints of pain in the lower back and in the back of the neck while doing exercises.  December 1971 treatment records showed ongoing complaints of back pain.  An x-ray of the lumbar spine showed lumbarization of the left portion of the first sacral segment with rotoscoliosis and the possible appearance of L5 spina bifida.

In December 1971, the Veteran appeared before the medical board, which determined that the Veteran did not meet the minimum standards for enlistment because the Veteran reported low back pain, ongoing for several years with no specific incidents of trauma.  The board noted that x-ray results revealed lumbarization of S-1 with severe rotational deformity.  The Veteran stated that he did not mention this complaint to examiners at the induction examination because he was asymptomatic at the time.  The same month the Veteran was discharged.

The Veteran was treated from 1985 to present by a private chiropractor, R.H.  In December 1985, the Veteran was diagnosed by R.H. with cervicalgia, secondary to reversal of cervical curve and discopathy of mid cervical discs, and with lumbalgia, secondary to lumbar scoliosis and wedge subluxation of L5.  In a letter received in November 2009, R.H. stated that it was his opinion that the Veteran's neck pain, headaches, and low back pain originated from the Veteran's time in the military service, and was aggravated thereafter by the Veteran's work in the oilfield.  In February 2010, R.H. submitted a letter which stated that the Veteran suffered head and spinal injuries while working in the engine room on a tug boat, which was "sometimes out of the bay and into the open ocean where it bounced around like a cork, and the crew were bounced around and slammed around the insides of the boat."  R.H. determined that based on his observations of the Veteran's x-rays, the Veteran's injuries aboard the tug boat would have precipitated his current condition.  Therefore, R.H. opined that the Veteran's neck pain, headaches and low back pain originated from military service.  

In a September 2007 letter, Dr. N.B., a doctor of osteopathic medicine, diagnosed the Veteran with bilateral foraminal narrowings of the cervical spine, especially at C5-C6, and numerous osteophytes at C6-C7.  N.B. further diagnosed the Veteran with an indented thecal sac at T12-L1, with severe narrowing of the intervertebral foramen at L5-S1.

A March 2011 letter from R.G., a chiropractor, stated that based on x-ray evidence, the Veteran had a rather severe torsion (sacral apex to left mid-line) of lumbo pelvic spine, with L1-L5 scoliosis with attendant spinous processes to left of midline, and "degeneration joint disease" present with eburanation, exostosis, spurring, and lipping.  R.G. further noted cervical fusion at C3-C7, with a metal plate causing the Veteran to have virtually no range of motion in the cervical spine.  R.G. also diagnosed degenerative joint disease of the cervical spine.  R.G. noted the Veteran reported sustaining major injuries while serving as an engine room mechanic aboard a tug boat in the South China Sea of Viet Nam.  The Veteran reported that rough seas and monsoons often tossed him into the bulk heads and engines.  R.G. opined that the Veteran's injuries were old, leading him to believe they were caused by the Veteran's military service, including injuries sustained aboard the tug boat.

In a July 2012 VA examination, the Veteran was diagnosed with lumbar degenerative disc disease/spondylosis, and lumbar radiculopathy with L6-S1 fusion surgery correction, and cervical degenerative disc disease/spondylosis with C3-7 fusion surgery.  The Veteran reported onset of low back pain and neck pain associated with injuries obtained during service aboard tug boats.  

The examiner determined that the Veteran's low back and cervical spine disabilities were less likely than not incurred in or caused by the claimed in-service injury because there was only one entry for "neck pain" in the Veteran's STRs in November 1971, and there were no reports of neck or back pain in the Veteran's separation physical.  The examiner also determined the Veteran's lumbar condition and associated RLE paresthesias was not listed as due to an in-service injury (in associated with the Marine Corps training) as part of the findings of the medical Board in December of 1971, and therefore the Veteran's current condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.

In a July 2014 VA opinion, a physician reviewed the claims file and proffered an opinion regarding the Veteran's case.  The physician opined that the Veteran's cervical and lumbar spine disabilities were not related to service, stating that the Veteran's STRs were silent for injury except for an ankle fracture, and there was no indication in the STRs of any injury or other trauma to the Veteran's back.  The physician noted that the Veteran was medically separated from service after he was seen for back pain in November and December of 1971 and, on x-ray, was found to have lumbarization of the lumbar portion of the first sacral segment with rotoscoliosis and possible appearance of L5 spina bifida.  The physician also noted the Veteran had lumbar scoliosis and wedge subluxation of C4 on C5 vertebra and ankylosing spondylitis of anterior bodies of C3, 4, 5 and 6 vertebrae and degeneration of C3-4, C4-5, and C5-6 discs.  The physician added that based on medical records, the Veteran stated that he had low back pain for several years with no specific incidents of trauma.  The physician went on to state that there were no additional medical records available between 1971 and 1985, at which time chiropractic records show the Veteran was receiving treatments for low back pain, neck pain and right leg pain and underwent C3-7 fusion surgery in 2001, and L6-S1 surgery in 2008.  The report indicates that the Veteran worked in an oilfield after leaving service, which the physician felt was strenuous work.  The report noted the private treatment discussed above, but determined that there was no evidence that the Veteran's conditions for which he was medically discharged in 1971 could have been caused by tug boat accidents and jerking of the tug boat, adding that the Veteran did not report any problems with his back and neck on the enlistment or separation physicals.  The physician again noted the lack of available medical treatment records between 1971 and 1985 demonstrating any ongoing neck and back problems, and concluded the Veteran's x-ray findings on the medical board separation physical could not be secondary to the tug boat slamming injuries reported by the Veteran.  The physician determined that the x-ray findings could not be attributed to the Veteran's motorcycle wreck in 1969 because the nature and anatomy of the findings on the x-rays indicated a congenital deformity which further progressed with time and led to the present problems.  The physician also noted that if the Veteran had undergone surgery to correct his scoliosis initially, when he was a young man, he likely would not have such severe problems with his back, presently.

Next, the physician determined there was no medical evidence that the Veteran's chronic headaches were etiologically related to the Veteran's service.

The physician then determined that the Veteran's scoliosis/rotoscoliosis seemed to be either congenital or developmental in origin, was likely of idiopathic origin.  The physician explained that the Veteran's scoliosis/rotoscoliosis at present was a disease process which initially started as a defect and abnormality.  The physician further stated that because the Veteran did not have any treatment to correct his deformity, his disease progressed and continued to be progressive.  The physician stated that there was no evidence to support a conclusion that adults who have scoliosis and do not get it corrected develop chronic back pain and early degenerative disc disease.  The physician determined that review of the Veteran's STRs did not show evidence of any severe back or neck trauma which could have led to his x-ray findings.  Given the x-ray findings in 1971, the physician stated "with the highest degree of medical certainty" that the Veteran entered service with scoliosis/rotoscoliosis and there was no evidence or supporting documents to show that his disorder was aggravated by such service.  The physician further determined that it is clear and unmistakable that there was no increase in disability during service and it is clear and unmistakable that any increase since is due to the natural progression of the preexisting condition.  The physician noted there were no baseline x-rays in service or out of service, aside from those taken in 1971.

The physician determined there was no evidence that the Veteran's scoliosis/rotoscoliosis was subject to a superimposed injury as the result of the Veteran's motorcycle accident in 1969, purported spinal injuries from being "slammed" around the inside of a small tug boat, and the November and December 1971 in-service complaints of back and neck pain, which resulted in additional disability of the cervical or lumbar spine.

Last, the physician concluded there was no evidence that any current headache disorder was caused or aggravated (i.e. permanently worsened beyond the natural progress of the disorder) by the neck disability.  The physician explained that the Veteran did not have any problems with his back or neck, or with headaches during his first tour of duty when he reports that he had the tug boat slamming injuries, and the motorcycle wreck.  The physician noted that it was not medically possible that the Veteran could have sustained these injuries to his neck and back, and not immediately complain of back and neck pain.  The physician explained that scoliosis is defined as a lateral curvature of the spine that is usually accompanied by rotation.  He further noted that scoliosis is not a diagnosis, but a description of a structural alteration that occurs in a variety of conditions.  Idiopathic scoliosis, he explained, is scoliosis for which there is no definite etiology, and is divided into 2 subcategories based on the patient's age at presentation: (1) Infantile: 0 to 3 years, (2) Juvenile: 4 to 9 years, and (3) Adolescent: +10 years.  He noted that infantile and juvenile idiopathic scoliosis are sometimes considered together and called "early-onset" idiopathic scoliosis, while adolescent idiopathic scoliosis is called "late-onset" idiopathic scoliosis.  Adolescent idiopathic scoliosis (AIS) is the most common form of idiopathic scoliosis, accounting for between 80 and 85 percent of cases.  The natural history of untreated AIS is one of either stabilization or progression of the curve.  The report concluded by stating that curves progress in approximately two-thirds of skeletally immature patients before they reach skeletal maturity.

In a November 2014 medical opinion, a second physician reviewed the Veteran's claims file and noted the July 2014 VA medical opinion.  The physician noted that the STRs were silent for objective, medically-based, clinical evidence to support spinal injuries from trauma sustained from being "slammed" around the insides of a small tug boat, the 1969 motorcycle accident and/or the November and December 1971 period for which the Veteran was involved in the medical board discharge.

The physician explained that current medical literature defines rotoscoliosis as a "curvature of the vertebral column resulting from the column turning on its axis."  Spina bifida occulta is defined as "defective closure of the laminar of the vertebral column in the lumbosacral region without hernial protrusion of the spinal cord or meninges.  The defect, which is quite common, occurs in about 5% of the population.  It is identified externally by a skin depression or dimple, dark tufts of hair, telangiectasia, or soft subcutaneous lipomas at the site.  Because the neural tube has closed, there are usually no neurologic impairments associated with the defect.  Specifically spina bifida in which there is a defect in the bony spinal canal without protrusion of the cord or meninges.  However, the physician noted, the 1968/1970 active duty medical records were silent for objective, medically-based, clinical signs and symptoms of low back conditions associated with and/or aggravation secondary to his congenital spinal architecture as demonstrated by the normal 1970 separation examination and discharge based on the results of his "mental test."  In the alternative, the physician noted, the 1971 medical board recognized that the Veteran's spinal condition deemed the Veteran unfit for service and was reason for an immediate discharge prior to an injury and/or harmful event.

Collectively, the physician determined it is less likely than not that the Veteran's lumbar and cervical spine disabilities, to include rotoscoliosis severe narrowing of the intervertebral foramen at L5/S1, degenerative joint disease, and degenerative disc disease/spondylosis, cervical narrowing cervical curve and discopathy of mid cervical discs, and degenerative joint disease, are etiologically related to the Veteran's service including as a result of the Veteran's motorcycle accident in April 1969, purported spinal injuries from being "slammed" around the insides of a small tug boat, and November and December 1971 in service complaints of back and neck pain because of the lack of objective medically-based, clinical evidence to support the Veteran's claimed condition.  

The physician then determined that the STRs were silent for objective, medically-based, clinical evidence to support that the Veteran's chronic headaches were sustained from being "slammed" around the insides of a small tug boat, 1969 motorcycle accident or the November and December 1971 period during which the Veteran was involved in medical board discharge.

Next, the physician discussed the classification of the Veteran's rotoscoliosis, scoliosis and spina bifida occulta, referring to her earlier discussion, describing the condition as a defect.  She stated that the August 2011 radiographs confirmed the 1971 observation of spina bifida occulta with rotoscoliosis: Three views of the lumbosacral spine show 6 anatomic lumbar vertebrae and a spina bifida occulta of L6 with an apparent wedge-shaped configuration of the body of L6 creating a marked lumbar scoliosis concave to the left evidence of degenerative disk disease from L4 to S1; bony sacrum and SI joints are unremarkable.  The physician therefore determined it was as least as likely as not that the structural architecture related to spina bifida remained constant over time.  She noted the July 2014 physician's opinion that the Veteran's scoliosis/rotoscoliosis seemed to be either congenital or developmental in origin, and that there was no evidence that adults who have scoliosis and do not get it corrected continue on to get chronic back pain and early degenerative disc disease.  As a result, the physician concluded it was as least as likely as not that the Veteran's scoliosis/rotoscoliosis was congenital developmental or familial in origin and simply a defect of abnormality.

Regarding an increase in disability during service, the physician referred to the July 2014 physician's opinion which points to the lack of evidence of an increase in disability.  The physician then concluded that it was clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition because of the lack of medically-based, clinical evidence pertaining to orthopaedic and/or neurological low back conditions while on active duty.  Similarly, they concluded that it was less likely than not that the Veteran suffered a superimposed injury as the result of his motorcycle wreck or service on the tug boat.

Finally, regarding the Veteran's headaches disorder, the physician determined that it was less likely than not that the Veteran's chronic headaches were the result of the Veteran's neck disability, because of the lack of objective, medically-based, clinical evidence to support of diagnosis, treatment, injury or event related to his claim.  Further, she noted that the Veteran had a past medical history to include uncontrolled hypertension and provided a review of fluctuation in blood pressure from October 2010 to December 2013.  She explained that the current medical literature regards the nomenclature and classification of headache based on the 2004 International Headache Society diagnostic criteria: "As many as 90 percent of all benign headaches fall under a few categories, including migraine, tension-type, and cluster headache."  Since, many systemic disorder, to include uncontrolled hypertension, attribute to clinical signs and symptoms of benign headaches, the physician determined it was less likely than not that the cervical structural abnormality, C3-7, was related to, caused and/or aggravated the Veteran's alleged headache condition.  In the alternative, there was no headache C&P examination performed for this claimed condition.  Therefore, the physician felt it would be mere speculation to assess the classification, nature, ENT anatomical architecture and diagnostic triggers based on the Veteran's subjective claim.  In the physician's opinion, the Veteran's claimed headaches were not related to his neck disability.

In his April 2013 hearing, the Veteran testified that while in service he was involved in a motorcycle accident in which he was struck by a car, which injured his ankle and resulted in abrasions across his body.  He also described his service aboard a tugboat in the engine room, where he maintained and operated engines in the tugs.  He stated that following his in-service motorcycle accident, he experienced lower back and neck pain, as well as headaches.  He stated that when he complained to his doctors about headaches, he was given aspirin.  He also asserted that, alternatively, he felt that his current spinal disabilities were the result of his service-connected ankle disability.  

In a statement dated November 2014, the Veteran asserted that his headaches were associated with his service-connected hearing loss.

IV.  Analysis

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

As described above, the July 2014 VA examiner determined that the Veteran's scoliosis/rotoscoliosis at present was a disease process which initially started as a defect and abnormality.  Given the x-ray findings in 1971, the physician stated "with the highest degree of medical certainty" that the Veteran entered service with scoliosis/rotoscoliosis and there was no evidence or supporting documents to show that his disorder was aggravated by such service.  The physician determined that it is clear and unmistakable that there was no increase in disability during service and it is clear and unmistakable that any increase since is due to the natural progression of the preexisting condition.  The physician also determined there was no evidence that the Veteran's scoliosis/rotoscoliosis was subject to a superimposed injury.  The November 2014 VA examiner maintained that the Veteran's rotoscoliosis, scoliosis and spina bifida occulta were defects and that it was clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  These VA opinions were supported through citation to the Veteran's pertinent medical history, and the opinions explained the reasons for the findings based on sound medical principles.  For these reasons, the Board finds the July and November 2014 opinions to be highly probative to the question at hand.  Accordingly, entitlement to service connection for scoliosis, rotoscoliosis and spina bifida is not warranted.

Regarding service connection for the other diseases of the cervical and lumbar spine, and headaches, there is conflicting evidence on the issue of nexus that must be weighed.  In support of the claim there is a November 2009 letter from R.H., a private chiropractor, which states the Veteran's neck pain, headaches, and low back pain originated from the Veteran's time in the military service.  A second letter from R.G. in March 2011 also stated his belief that the Veteran's injuries in his lumbar and cervical spine were old, which led him to believe they were caused by the Veteran's military service, and reported injuries sustained on a tug boat.  The claim is also supported by the Veteran's lay statements that he believes that his lumbar and cervical spine disabilities, and chronic headaches, were caused by his service.  This evidence is contradicted by a July 2012 VA examination report, and July and November 2014 VA opinions, described in detail above.  

The Board finds the 2014 VA opinions more probative than those expressed by R.H. and R.G.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In the case at hand, the physicians who provided the July and November 2014 opinions are qualified through education, training and experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The physicians thoroughly reviewed the claims file and considered the Veteran's contentions and lay history.  They supported their opinions based on sound medical principles and through citation to the Veteran's pertinent medical history, explaining the basis for finding that the current lumbar and cervical spinal disabilities, and chronic headaches are not the result of the Veteran's service.  For these reasons, the Board finds the July and November 2014 VA opinions to be highly probative to the question at hand.  

The favorable medical evidence is far less persuasive.  Initially, the Board notes that both R.H. and R.G. are chiropractors, not medical doctors like the VA physicians who provided the medical opinions.  Secondly, there is no indication that R.H. and R.G. reviewed the Veteran's claims file or STRs, and they seemed to rely on the Veteran's reported history that he sustained "major" injuries while serving in the engine room of a tug boat in stating their opinions.  The Veteran's description of the severity of his purported injuries is not substantiated in the STRs and not consistent with the pathology associated with the Veteran's spine as clearly explained by the 2014 VA examiners.  Third, the opinions of R.H. and R.G. relate the Veteran's current spinal conditions to being slammed into the walls of the tug boat without any discussion of the nature of the Veteran's condition or why the type of injury described by the Veteran would lead to the onset of the currently diagnosed conditions.  R.H. and R.G. do not account for the congenital disorders associated with the Veteran's spine and instead suggest that all pathology associated with the Veteran's spine originated in service.  For these reasons, the Board assigns considerably greater weight to the VA opinions than to the opinions from R.H. and R.G.

The Board notes that the only other favorable opinion of record comes from the Veteran himself, who believes his lumbar and cervical spinal disabilities, and his chronic headaches are related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his lumbar and cervical spinal disabilities, and chronic headaches because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the Board finds the Veteran is not entitled to service connection on a direct basis for the claimed conditions.

The Veteran is also not entitled to service connection for his lumbar and cervical spinal arthritis disabilities on a presumptive basis because the disabilities initially manifested many years after his separation from service.  Service connection for arthritis will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

Though the Veteran has been diagnosed with arthritis of the lumbar and cervical spinal disabilities, the Veteran's lumbar and cervical spinal disabilities did not credibly manifest within the year after his separation from service so he is not entitled to service connection on a presumptive basis.  With respect to the continuity question, the Board notes that the Veteran himself has asserted that his back and neck pain and headaches began in service, and continued since that time.  While the Veteran credibly believes that his current lumbar and cervical spinal disabilities and chronic headaches are related to his service, his lay evidence is outweighed by the 2014 medical opinions for the reasons set forth above. 

Finally, because service connection is not in effect for a cervical spine disability, service connection for chronic headaches cannot be established secondary to a cervical spine disability as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, there is no credible evidence that the Veteran's claimed headaches are related to his service-connected bilateral hearing loss, and that he has neck and back disabilities secondary to his service connected ankle disability.  Service connection for headaches cannot be established secondary to service-connected hearing loss.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's claimed spinal disabilities and chronic headaches, and his military service.  Here, the most probative evidence shows that the Veteran's claimed disabilities are not etiologically related to his service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for the claimed disabilities is not warranted on any basis.


ORDER

Entitlement to service connection for a lumbar spine disability, to include rotoscoliosis, narrowing of the intervertebral foramen at L5-S1, degenerative joint disease, and degenerative disc disease/spondylosis is denied.

Entitlement to service connection for a cervical spine disability, to include cervical narrowing, cervical curve and discopathy of mid cervical discs, and degenerative joint disease is denied.

Entitlement to service connection for chronic headaches, to include as secondary to cervical spine narrowing is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


